



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The
    court may make an order,

(a)       excluding a particular media representative from all
    or part of a hearing;

(b)       excluding all media representatives from all or a
    part of a hearing; or

(c)       prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45. (8)
No person shall publish or make public information that has the
    effect of identifying a child who is a witness at or a participant in a hearing
    or the subject of a proceeding, or the childs parent or foster parent or a
    member of the childs family.

45. (9)
The court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.






CITATION:
K.S. v.  Childrens Aid
          Society of the Regional Municipality of Waterloo, 2011 ONCA 781



DATE: 20111212



DOCKET: C54238



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and Cronk JJ.A.



BETWEEN



K.S.



Respondent/Applicant (Appellant)



and



The CAS of the Regional Municipality of Waterloo



Applicant (Respondent in appeal)

and

C.B.

Respondent

and

Childrens
          Lawyer, Henry Shields

Respondent

Application
          under the
Child and Family Services Act
s. 64(2)(b), s. 64(4)(b) and
          the
Family Law Rules
, Rule 8

K.S.,
          appearing in person



Danika Brown, for the CAS of the Regional Municipality of
          Waterloo

Shelley McIntyre and Henry Shields, for the Childrens Lawyer

No one appearing for C.B.







Heard:
December 12, 2011



On appeal from the order of Justice D.J. Taliano of the
          Superior Court of Justice dated August 4, 2011.



APPEAL BOOK ENDORSEMENT



[1]

There was no procedural unfairness in respect of the Societys
    motion for summary judgment.  K.S. had adequate notice.

[2]

We see no error in the appeal judges order granting summary judgment.

[3]

The proposed fresh evidence would not affect our conclusion.

[4]

The appeal is dismissed.


